Citation Nr: 1039917	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hilar adenopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1984 to September 
2004.
      
This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).
 
This claim was previously before the Board in October 2008, at 
which time the Board remanded it for additional development.  
Although the Board regrets the need for further delay in the 
resolution of the Veteran's claim, further development is needed 
before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2010 the Veteran underwent a VA examination for 
respiratory diseases.  The examiner diagnosed him with old, right 
hilar prominence and opined that it is possibly secondary to 
prominent hilar vessel trunks, a congenital structural 
abnormality, or to adenopathy.  An echocardiogram was scheduled, 
and the examiner noted that, if it was normal, the Veteran was to 
be scheduled for a contrast-enhanced CT of the chest.  The 
Veteran did not appear for an echocardiogram scheduled in April 
2010.  He was mailed a notice indicating that he could reschedule 
the echocardiogram.  The claims file, however, does not contain a 
notice to the Veteran sent in advance stating the date and time 
of the echocardiogram.

There is a presumption of regularity under which it is presumed 
that government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted only by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).  Under those judicial precedents, the Board 
finds that, because the claims file does not contain a copy of 
notice to the Veteran advising him of the date and time scheduled 
for his echocardiogram, he had good cause for missing the initial 
appointment, even though he is assumed under the presumption of 
regularity to have received the notice that he missed it.  
Therefore, the claim must be remanded for the echocardiogram to 
be rescheduled.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has, or can identify 
the location of, any additional evidence not already 
of record which pertains to his claim for service 
connection for hilar adenopathy.  With appropriate 
authorization from the Veteran, attempt to obtain 
such evidence.

2.  After all available records and/or responses 
from any contacted entity have been associated with 
the claims file, or the time period for the 
Veteran's response has expired, arrange for the 
Veteran to undergo an echocardiogram.

3.  Then, request an examination report 
addendum from the examiner who conducted the 
March 2010 examination.  The claims file, to 
include a copy of this Remand, must be made 
available to the examiner. 

a.  If the March 2010 examiner is not 
available, the RO should request review of 
the Veteran's claims file by another 
medical provider.

b.  If the reviewing provider feels that 
it is necessary, the Veteran should be 
scheduled for additional appropriate tests 
and studies.

c.  In the report addendum, a medical 
opinion should be provided as to what 
disability, if any, the hilar prominence 
represents, and whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any disability 
manifested by hilar adenopathy was caused 
directly by, arose during, or was 
aggravated by his active military service, 
or whether such an incurrence, or causal 
or etiological relationship, is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report. 

d.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

e.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability

f.  If any opinion and supporting 
rationale cannot be provided without 
resorting to speculation or conjecture, 
the examiner should clearly and 
specifically so specify in the report, and 
explain why that is so.
4.  Thereafter, readjudicate the Veteran's claim for 
service connection for hilar adenopathy.  If the 
benefits sought on appeal remain denied, provide the 
Veteran and his representative with a Supplemental 
Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

